DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of SEQ ID NO: 1 in the reply filed on July 29, 2022 is acknowledged.  Applicant did not provide any arguments for the election with traverse.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The use of trademarks has been noted in this application.  A trademark should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.

Claim Objections
Claims 3, 40 and 41 objected to because of the following informalities:  Claim 3 states that the one or more anti-cancer nucleic acid sequences “form part of a non-essential gene”  It is not clear how the anti-cancer nucleic acids form a non-essential gene.  It is suggested that the claim be amended to recite that the anti-cancer nucleic acids “replace” or “are inserted into” a non-essential gene.  For clarity, it is suggested that claims 40 and 41 add “to SEQ ID NO: 1 or SEQ ID NO: 2” at the end of each claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 9, 19, 21, 42-48, 50-52 and 55 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a chimeric poxvirus comprising a nucleic acid sequence having a sequence identity of at least 70% to SEQ ID NO:1 or SEQ ID NO:2.
	The written description rejection is made because the claims are interpreted as being drawn to a genus of chimeric poxviruses recited as having “a sequence identity of at least 70%” to SEQ ID NO:1 or 2.  The applicable standard for the written description requirement can be found in MPEP 2163; University of California v. Eli Lilly, 43 USPQ2d 1398 at 1407; PTO Written Description Guidelines; Enzo Biochem Inc. v. Gen-Probe Inc., 63 USPQ2d 1609; Vas- Cath Inc. v. Mahurkar, 19 USPQ2d 1111; and University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 (CAFC 2004).  While one would be able to construct variants of SEQ ID NO: 1 or 21 and test them for their ability to function as a poxvirus or to kill cancer cells, this process of guesswork does not put one in possession of the genus of claimed chimeric poxviruses.  To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the only factor present in the disclosure is the structure of the poxviruses (i.e., SEQ ID NOs:1 and 2) and the function of that structure (i.e., functional poxvirus or killing cancer cells).  There is no disclosure of any particular portion of the structure that must be conserved or that can be altered in order to have “a sequence identity of at least 70% to SEQ ID NO:1 or SEQ ID NO:2” and retain the ability to function as a poxvirus and kill cancer cells.  
Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus of chimeric poxviruses.  A definition by function alone does not suffice to sufficiently describe a coding sequence because it is only an indication of what the gene does, rather than what it is.  EliLily, 119 F.3 at 1568, 43 USPQ2d at 1406.
The court clearly states in Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not clearly allow persons of ordinary skill in the art to recognize that the inventors invented what is claimed.  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of chimeric poxviruses that have “a sequence identity of at least 70% to SEQ ID NO:1 or SEQ ID NO:2”.  Given that the specification has only described the structure and function of SEQ ID NOs:1 and 2, the full breadth of the claims does not meet the written description provision of 35 U.S.C. 112, first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9, 19, 21, 40-48, 50-52 and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is directed to a chimeric poxvirus that is SEQ ID NO: 1 or SEQ ID NO: 2.  According to the specification a mixture of parental poxviruses infected cells and produced isolates #33 (SEQ ID NO: 1) and #189 (SEQ ID NO: 2).  Claim 1 further states that the nucleic acid, presumably the nucleic acids encoding the two chimeric poxviruses, comprise: i) at least two pox viruses selected from numerous poxviruses, ii) one or more anti-cancer sequences, or iii) a detectable moiety.  It is not clear how SEQ ID NO: 1 or 2, which is has a specific sequence, comprises i), ii), or iii).  Further, it is not clear how SEQ ID NO: 1 or 2 can comprise nucleic acid fragments from at least two of cowpox virus strain Brighton, raccoonpox virus strain Herman, rabbitpox virus strain Utrecht, vaccinia virus strain WR, vaccinia virus strain IHD, vaccinia virus strain Elstree, vaccinia virus strain CL, vaccinia virus strain Lederle-Chorioallantoic, vaccinia virus strain AS, orf virus strain NZ2 and pseudocowpox virus strain TJS.  Since the nucleotide sequences of SEQ ID NOs: 1 and 2 are known by applicant, applicant should be able to determine which poxvirus fragments are present in each and whether sequences encoding an anti-cancer agent or detectable moiety are present.
	Regarding claims 44-46, since the nucleotide sequences of SEQ ID NOs: 1 and 2 are known by applicant and since applicant has the exact method steps that were used to make instant SEQ ID NOs: 1 and 2, applicant should be able to state which “at least two” poxviruses were used to make SEQ ID NOs: 1 and 2.  
	It is suggested that claim 1 recite “A chimeric poxvirus comprising a nucleic acid sequence having a sequence identity of at least 70% to SEQ ID NO:1 or SEQ ID NO:2”.  
It is suggested that claim 2 recite “The chimeric poxvirus of claim 1, wherein said nucleic acid sequence further comprises at least one heterologous sequence selected from the group consisting of (i) one or more anti-cancer nucleic acid sequences; and (ii) a detectable moiety-encoding nucleic acid sequence”.  
It is suggested that claim 3 recite “The chimeric poxvirus of claim 2, wherein said heterologous sequence replaces or is inserted into a non-essential gene of said chimeric poxvirus”.  Additional claims should be amended accordingly.

Allowable Subject Matter
	Elected species SEQ ID NO: 1 is free of the prior art and allowable.

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 SEQ ID NO: 1 can vary by up to 56,824 nucleotides, and SEQ ID NO: 2 can vary by up to 41,460 nucleotides.